 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   AMAZON DIGITAL SERVICES, LLC, a
     Delaware Limited Liability Corporation,
 9                                                         CASE NO. 2:19-cv-00712-BAT
                                Petitioner,                ORDER GRANTING MOTION FOR
10                                                         ORDER DIRECTING SERVICE ON
             v.                                            FOREIGN RESPONDENT
11
     NILMER RUBIO,
12
                                Respondent.
13
            Petitioner Amazon Digital Services, LLC (“Amazon”) moves for an order directing
14
     service by registered mail on foreign Respondent Nilmer Rubio. Dkt. 4. This case has been
15
     assigned to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b) and Amended
16
     General Order No. 02-19(4) for all matters, that arise prior to the deadline by which consent to
17
     the assigned Magistrate Judge must be declined. Having carefully considered the relevant
18
     pleadings and papers as well as controlling law, the Court finds good cause to grant Amazon’s
19
     motion. Accordingly, it is ORDERED:
20
            1)      Amazon’s Motion for Order Directing Service on Foreign Respondent (Dkt. 4) is
21
     GRANTED.
22

23


     ORDER GRANTING MOTION FOR SERVICE
     ON FOREIGN RESPONDENT - 1
 1          2)     Pursuant to Federal Rule of Civil Procedure 4(f)(2)(C)(ii), the Clerk of the

 2   Court shall send: a copy of Amazon’s Petition to Confirm Arbitration Award (Dkt. 1), by

 3   international registered mail, to Respondent Nilmer Rubio at the following address:

 4          Nilmer Rubio
            31 Ibarra St.,
 5          East Bajac-Bajac
            Olongapo City, 2200
 6          Philippines

 7          DATED this 30th day of May, 2019.

 8

 9

10
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING MOTION FOR SERVICE
     ON FOREIGN RESPONDENT - 2
